Title: Circular Letter from the American Board of Agriculture, 30 March 1803 (Abstract)
From: American Board of Agriculture
To: Madison, James


30 March 1803, Washington. Articles 7 and 8 of the board’s constitution state that each member of the committee of correspondence shall “consider it his duty to collect information and transmit it to the Secretary (of State)” and that any agricultural society in the U.S. “having the same objects as this Board” shall be entitled to membership. Recommends opening “a subscription towards a fund adequate to the purchase of ground for an Experimental Agricultural Garden, perhaps of 500 acres in the vicinity of the seat of Government; for the erection thereon of a building for a Museum, and of other suitable buildings.” “The contribution of one dollar from every citizen in the United States desirous of promoting an object to which so much national reputation, as well as so much real usefulness would attach, would be amply sufficient.” If wealthier citizens give more than that amount, “it will diminish the necessary contribution, even to the ‘widow’s mite,’ with those in more moderate circumstances.” “Subjoined is a list [not found] of a few subscriptions at the seat of Government.”
  

   
   Draft (DLC). 3 pp. In the hand of Isaac Briggs. Docketed by JM in pencil, “Agriculture, Amn. Board of.” The first paragraph indicates that the circular was to be sent to members of the committee of correspondence and to local agricultural societies.


